

SILICON GRAPHICS INTERNATIONAL CORP.
2014 OMNIBUS INCENTIVE PLAN
ADOPTED: OCTOBER 17, 2014
APPROVED BY STOCKHOLDERS: DECEMBER 9, 2014
AS AMENDED BY THE BOARD OF DIRECTORS: OCTOBER 16, 2015
AMENDED PLAN APPROVED BY STOCKHOLDERS: DECEMBER 8, 2015
1.    DEFINED TERMS
Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.
2.    PURPOSE
The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock-based and other incentive
Awards.
3.    ADMINISTRATION
The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures; and otherwise do all things necessary to
carry out the purposes of the Plan. In the case of any Award intended to be
eligible for the performance-based compensation exception under Section 162(m),
the Administrator will exercise its discretion consistent with qualifying the
Award for that exception. Determinations of the Administrator made under the
Plan will be conclusive and will bind all parties.
4.    LIMITS ON AWARDS UNDER THE PLAN
(a) Number of Shares. The maximum number of shares of Stock that may be
delivered upon satisfaction of Awards under the Plan shall be:
(1) 3,696,000 shares of Stock; plus
(2) any shares of Stock that, as of December 9, 2014 were subject to awards
outstanding under the Existing Plans that on or after such date cease for any
reason to be subject to such awards (other than by reason of exercise or
settlement of the awards to the extent they are exercised for or settled in
nonforfeitable shares of Stock).
Any shares of Stock issued pursuant to Stock Options or SARs under this Plan (or
the Existing Plans) shall be counted against the above limit on a one-for-one
basis and any shares of Stock issued pursuant to Awards under this Plan (or the
Existing Plans) other than Stock Options or SARs shall be counted against the
above limit as 1.5 shares for every one share issued pursuant to such Award.
Shares of Stock underlying Awards which expire or otherwise terminate, or become
unexercisable without having been exercised or which are forfeited to or
repurchased by the Company due to failure to vest shall again become available
for grant under the Plan in accordance with the terms and provisions set forth
herein. In addition, the number of shares of Stock delivered in satisfaction of
Awards (or awards granted under the Existing Plans) other than Stock Options and
SARs shall be determined net of shares of Stock withheld by the Company in
satisfaction of tax withholding requirements with respect to the Award and, for
the avoidance of doubt, without including any shares of Stock underlying Awards
settled in cash or which otherwise expire or become unexercisable without having
been exercised or are forfeited to or repurchased by the Company due to failure
to vest. Notwithstanding the foregoing, shares of Stock subject to an Award may
not again become available for grant under the Plan (and shall not be added to
the Plan in respect of awards under the Existing Plans) if such shares are: (i)
shares that were subject to a stock-settled SAR (or stock appreciation right
under the Existing Plans) and were not issued upon the net settlement or net
exercise of such SAR (or stock appreciation right), (ii) shares delivered to or
withheld by the Company to pay the exercise price of a Stock Option (or option
under the Existing Plans), (iii) shares delivered to or

1
    

--------------------------------------------------------------------------------



withheld by the Company to pay the withholding taxes related a Stock Option or
SAR (or option or stock appreciation right under the Existing Plans), or (iv)
shares repurchased on the open market with the proceeds of a Stock Option (or
option under the Existing Plans) exercise. Any shares of Stock that again become
available for grant pursuant to this paragraph shall be added back as one share
if such shares were subject to Stock Options or SARs granted under the Plan or
options or stock appreciation rights granted under the Existing Plans, and as
1.5 shares if such shares were subject to Awards other than Stock Options or
SARs granted under the Plan or subject to awards other than options or stock
appreciation rights granted under the Existing Plans.
The limits set forth in this Section 4(a) shall be construed to comply with
Section 422. Without limiting the generality of the foregoing, no more than
3,300,000 shares of Stock may be issued in satisfaction of the exercise or
surrender of ISOs granted under the Plan. To the extent consistent with the
requirements of Section 422 and with other applicable legal requirements
(including applicable stock exchange requirements), Stock issued under awards of
an acquired company that are converted, replaced, or adjusted in connection with
the acquisition shall not reduce the number of shares available for Awards under
the Plan.
(b) Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan.
(c) Section 162(m) Limits. The maximum number of shares of Stock for which Stock
Options may be granted to any person in any calendar year and the maximum number
of shares of Stock subject to SARs granted to any person in any calendar year
will each be 1,000,000. The maximum number of shares subject to other Awards
granted to any person in any calendar year will be 1,000,000 shares. The maximum
amount payable to any person in any year under Cash Awards will be $3,000,000.
Notwithstanding the foregoing, in the calendar year in which an individual first
becomes employed by the Company (not including any service as a non-employee
member of the Board), the maximum number of shares subject to Stock Options,
SARs and other Awards granted to such employee and the maximum dollar amount
payable to such employee under Cash Awards may be up to two hundred percent
(200%) of each of the foregoing limits. The foregoing provisions will be
construed in a manner consistent with Section 162(m).
(d) Non-Employee Director Limits. The aggregate number of shares of Stock
subject to Awards granted under this Plan during any calendar year to any one
non-employee director shall not exceed that number of shares having a fair
market value on the date of grant of $300,000; provided, however, that in the
calendar year in which a non-employee director first joins the Board or is first
designated as Chairman of the Board or Lead Director, the maximum number of
shares subject to Awards granted to such non-employee director may be up to two
hundred percent (200%) of the number of shares of Stock indicated by the
foregoing limit.
5.    ELIGIBILITY AND PARTICIPATION
The Administrator will select Participants from among those Employees and
directors of, and consultants and advisors to, the Company or its Affiliates
who, in the opinion of the Administrator, are in a position to make a
significant contribution to the success of the Company and its Affiliates;
provided, that, subject to such express exceptions, if any, as the Administrator
may establish, eligibility shall be further limited to those persons as to whom
the use of a Form S-8 registration statement is permissible. Eligibility for
ISOs is limited to employees of the Company or of a “parent corporation” or
“subsidiary corporation” of the Company as those terms are defined in Section
424 of the Code.
6.    RULES APPLICABLE TO AWARDS
(a) All Awards
(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein. By accepting (or, under such rules
as the Administrator may prescribe, being deemed to have accepted) an Award, the
Participant agrees to the terms of the Award and the Plan. Notwithstanding any
provision of this Plan to the contrary, awards of an acquired company that are
converted, replaced or adjusted in

2
    

--------------------------------------------------------------------------------



connection with the acquisition may contain terms and conditions that are
inconsistent with the terms and conditions specified herein, as determined by
the Administrator.
(2) Term of Plan. No Awards may be made after October 16, 2024, but previously
granted Awards may continue beyond that date in accordance with their terms.
(3) Transferability. Neither ISOs nor, except as the Administrator otherwise
expressly provides in accordance with the second sentence of this Section
6(a)(3), other Awards may be transferred other than by will or by the laws of
descent and distribution, and during a Participant’s lifetime ISOs (and, except
as the Administrator otherwise expressly provides in accordance with the second
sentence of this Section 6(a)(3), other Awards requiring exercise) may be
exercised only by the Participant. The Administrator may permit Awards other
than ISOs to be transferred by gift, subject to such limitations as the
Administrator may impose.
(4) Vesting, Etc. The Administrator may determine the time or times at which an
Award will vest or become exercisable and the terms on which an Award requiring
exercise will remain exercisable; provided, however, that no portion of a Stock
Option or SAR granted on or after December 8, 2015 may vest prior to the date
that is one year following the date of grant thereof, except in connection with
a Covered Transaction or the death or disability of the Participant to whom such
Award was granted. Without limiting the foregoing, with respect to Awards
granted before December 8, 2015, the Administrator may at any time alter the
vesting or exercisability of an Award, regardless of any adverse or potentially
adverse tax consequences resulting from such alteration. With respect to Awards
granted on or after December 8, 2015, the Administrator will not have the
discretion to accelerate the vesting or exercisability of any such Award, except
in connection with a Covered Transaction or the death or disability of the
Participant to whom such Award was granted. Unless the Administrator expressly
provides otherwise, however, the following rules will apply:
(A) Immediately upon the cessation of the Participant’s Employment and except as
provided in (B) and (C) below, each Award requiring exercise that is then held
by the Participant or by the Participant’s permitted transferees, if any, will
cease to be exercisable and will terminate, and all other Awards that are then
held by the Participant or by the Participant’s permitted transferees, if any,
to the extent not already vested will be forfeited.
(B) Subject to (C) and (D) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 6(a)(4), and
will thereupon terminate.
(C) All Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the Participant’s death, to
the extent then exercisable, will remain exercisable for the lesser of (i) the
one year period ending with the first anniversary of the Participant’s death or
(ii) the period ending on the latest date on which such Stock Option or SAR
could have been exercised without regard to this Section 6(a)(4), and will
thereupon terminate.
(D) All Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the cessation of the
Participant’s Employment will immediately terminate upon such cessation of
Employment if the Administrator in its sole discretion determines that such
cessation of Employment has resulted for reasons which cast such discredit on
the Participant as to justify immediate termination of the Award.
(5) Taxes. The delivery, vesting or retention of Stock under an Award is
conditioned upon full satisfaction by the Participant of all tax withholding
requirements with respect to the Award. The Administrator will prescribe such
rules for the withholding of taxes as it deems necessary. The Administrator may,
but need not, hold back shares of Stock from an Award or permit a Participant to
tender previously owned shares of Stock in satisfaction of tax withholding
requirements (but not in excess of the minimum withholding required by law).

3
    

--------------------------------------------------------------------------------



(6) Dividend Equivalents, Etc. The Administrator may provide for the payment of
amounts in lieu of cash dividends or other cash distributions with respect to
Stock subject to an Award other than an Award of Stock Options or SARs, for
which dividend equivalents will not be provided. Any entitlement to dividend
equivalents or similar entitlements shall be established and administered
consistent either with exemption from, or compliance with, the requirements of
Section 409A.
(7) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued employment or service with the Company or its Affiliates,
or any rights as a stockholder except as to shares of Stock actually issued
under the Plan. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of Employment for
any reason, even if the termination is in violation of an obligation of the
Company or any Affiliate to the Participant.
(8) Section 162(m). This Section 6(a)(8) applies to any Performance Award
intended to qualify as performance-based for the purposes of Section 162(m)
other than a Stock Option or SAR. In the case of any Performance Award to which
this Section 6(a)(8) applies, the Plan and such Award will be construed to the
maximum extent permitted by law in a manner consistent with qualifying the Award
for such exception. With respect to such Performance Awards, the Administrator
will preestablish, in writing, one or more specific Performance Criteria no
later than 90 days after the commencement of the period of service to which the
performance relates (or at such earlier time as is required to qualify the Award
as performance-based under Section 162(m)). Prior to grant, vesting or payment
of the Performance Award, as the case may be, the Administrator will certify
whether the applicable Performance Criteria have been attained and such
determination will be final and conclusive.
(9) Coordination with Other Plans. Awards under the Plan may be granted in
tandem with, or in satisfaction of or substitution for, other Awards under the
Plan or awards made under other compensatory plans or programs of the Company or
its Affiliates. For example, but without limiting the generality of the
foregoing, awards under other compensatory plans or programs of the Company or
its Affiliates may be settled in Stock (including, without limitation,
Unrestricted Stock) if the Administrator so determines, in which case the shares
delivered shall be treated as awarded under the Plan (and shall reduce the
number of shares thereafter available under the Plan in accordance with the
rules set forth in Section 4). In any case where an award is made under another
plan or program of the Company or its Affiliates and such award is intended to
qualify for the performance-based compensation exception under Section 162(m),
and such award is settled by the delivery of Stock or another Award under the
Plan, the applicable Section 162(m) limitations under both the other plan or
program and under the Plan shall be applied to the Plan as necessary (as
determined by the Administrator) to preserve the availability of the Section
162(m) performance-based compensation exception with respect thereto.
(10) Section 409A. Each Award shall contain such terms as the Administrator
determines, and shall be construed and administered, such that the Award either
(i) qualifies for an exemption from the requirements of Section 409A, or (ii)
satisfies such requirements.
(11) Certain Requirements of Corporate Law. Awards shall be granted and
administered consistent with the requirements of applicable Delaware law
relating to the issuance of stock and the consideration to be received therefor,
and with the applicable requirements of the stock exchanges or other trading
systems on which the Stock is listed or entered for trading, in each case as
determined by the Administrator.
(b) Awards Requiring Exercise
(1) Time And Manner Of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder (i.e. a Stock Option or
SAR) will not be deemed to have been exercised until the Administrator receives
a notice of exercise (in form acceptable to the Administrator), which may be an
electronic notice, signed (including electronic signature in form acceptable to
the Administrator) by the appropriate person and accompanied by any payment
required under the Award. If the Award is exercised by any person other than the
Participant, the Administrator may require satisfactory evidence that the person
exercising the Award has the right to do so.

4
    

--------------------------------------------------------------------------------



(2) Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise shall be 100%
(in the case of an ISO granted to a ten-percent shareholder within the meaning
of subsection (b)(6) of Section 422, 110%) of the fair market value of the Stock
subject to the Award, determined as of the date of grant, or such higher amount
as the Administrator may determine in connection with the grant. Other than in
connection with a change in the Company’s capitalization (as described in
Section 7), the Administrator shall not, without stockholder approval, reduce
the exercise price of a previously awarded Stock Option or SAR or other Award
requiring exercise, and, at any time when the exercise price of a previously
awarded Stock Option, SAR or other Award requiring exercise is above the fair
market value of a Share, the Administrator shall not, without stockholder
approval, cancel and re-grant or exchange such Award for cash or a new Award
with a lower (or no) exercise price. Fair market value shall be determined by
the Administrator consistent with the applicable requirements of Section 422 and
Section 409A.
(3) Payment Of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, payment of the exercise price shall be by cash or check
acceptable to the Administrator, or, if so permitted by the Administrator and if
legally permissible, (i) through the delivery of unrestricted shares of Stock
that have a fair market value equal to the exercise price, subject to such
minimum holding period requirements, if any, as the Administrator may prescribe,
(ii) through withholding of shares of Stock otherwise issuable under the Award
(iii) through a broker-assisted exercise program acceptable to the
Administrator, (iv) by other means acceptable to the Administrator, or (v) by
any combination of the foregoing permissible forms of payment. The delivery of
shares in payment of the exercise price under clause (i) above may be
accomplished either by actual delivery or by constructive delivery through
attestation of ownership, subject to such rules as the Administrator may
prescribe.
(4) Maximum Term. Awards requiring exercise will have a maximum term not to
exceed ten (10) years from the date of grant (five (5) years from the date of
grant in the case of an ISO granted to a ten-percent shareholder described in
Section 6(b)(2) above).
7.    EFFECT OF CERTAIN TRANSACTIONS
(a) Mergers, etc. Except as otherwise provided in an Award or in an employment
agreement or written arrangement by and between a Participant and the Company,
which has been approved by the Administrator, the following provisions shall
apply in the event of a Covered Transaction:
(1) Assumption or Substitution. If the Covered Transaction is one in which there
is an acquiring or surviving entity, the Administrator may provide for the
assumption of some or all outstanding Awards or for the grant of new awards in
substitution therefor by the acquiror or survivor or an affiliate of the
acquiror or survivor.
(2) Cash-Out of Awards. If the Covered Transaction is one in which holders of
Stock will receive upon consummation a payment (whether cash, non-cash or a
combination of the foregoing), then subject to Section 7(a)(5) below the
Administrator may provide for payment (a “cash-out”), with respect to some or
all Awards or any portion thereof, equal in the case of each affected Award or
portion thereof to the excess, if any, of (A) the fair market value of one share
of Stock (as determined by the Administrator in its reasonable discretion) times
the number of shares of Stock subject to the Award or such portion, over (B) the
aggregate exercise or purchase price, if any, under the Award or such portion
(in the case of an SAR, the aggregate base value above which appreciation is
measured), in each case on such payment terms (which need not be the same as the
terms of payment to holders of Stock) and other terms, and subject to such
conditions, as the Administrator determines; provided, that the Administrator
shall not exercise its discretion under this Section 7(a)(2) with respect to an
Award or portion thereof providing for “nonqualified deferred compensation”
subject to Section 409A in a manner that would constitute an extension or
acceleration of, or other change in, payment terms if such change would be
inconsistent with the applicable requirements of Section 409A.
(3) Other Actions. If the Covered Transaction (whether or not there is an
acquiring or surviving entity) is one in which there is no assumption,
substitution or cash-out, all outstanding Awards requiring exercise will cease
to be exercisable and all Awards providing for the future delivery of Stock
(including Stock Units and Performance Awards to the extent consisting of Stock
Units) shall expire, in each case after such payment or other

5
    

--------------------------------------------------------------------------------



consideration, if any, as the Administrator deems equitable in the
circumstances, as of the effective time of the Covered Transaction.
(4) Termination of Awards Upon Consummation of Covered Transaction. Each Award
will terminate upon consummation of the Covered Transaction, other than the
following: (i) Awards assumed pursuant to Section 7(a)(1) above; (ii) Awards
converted pursuant to the proviso in Section 7(a)(3) above into an ongoing right
to receive payment other than Stock; and (iii) outstanding shares of Restricted
Stock (which shall be treated in the same manner as other shares of Stock,
subject to Section 7(a)(5) below).
(5) Additional Limitations. Any share of Stock and any cash or other property
delivered pursuant to Section 7(a)(2) or Section 7(a)(3) above with respect to
an Award may, in the discretion of the Administrator, contain such restrictions,
if any, as the Administrator deems appropriate to reflect any performance or
other vesting conditions to which the Award was subject and that did not lapse
(and were not satisfied) in connection with the Covered Transaction. For
purposes of the immediately preceding sentence, a cash-out under Section 7(a)(2)
above or the acceleration of exercisability of an Award under Section 7(a)(3)
above shall not, in and of itself, be treated as the lapsing (or satisfaction)
of a performance or other vesting condition. In the case of Restricted Stock
that does not vest in connection with the Covered Transaction, the Administrator
may require that any amounts delivered, exchanged or otherwise paid in respect
of such Stock in connection with the Covered Transaction be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.
(b) Changes in and Distributions With Respect to Stock
(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure, the Administrator shall make
appropriate and equitable adjustments to the maximum number of shares specified
in Section 4(a) that may be delivered under the Plan and to the maximum share
limits described in Section 4(c), and shall also make appropriate and equitable
adjustments to the number and kind of shares of stock or securities subject to
Awards then outstanding or subsequently granted, any exercise prices relating to
Awards and any other provision of Awards affected by such change (including, if
applicable, any Performance Criteria).
(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to stockholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder, having due regard for the qualification of ISOs
under Section 422, the requirements of Section 409A, and for the
performance-based compensation rules of Section 162(m), where applicable.
(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.
8.    LEGAL CONDITIONS ON DELIVERY OF STOCK
The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. If the sale of Stock has not been registered under the Securities Act of
1933, as amended, the Company may require, as a condition to exercise of the
Award, such representations or agreements as counsel for the Company may
consider appropriate to avoid violation of such Act. The Company may require
that certificates evidencing Stock issued under the Plan bear an appropriate
legend reflecting any restriction on transfer applicable to such Stock, and the
Company may hold the certificates pending lapse of the applicable restrictions.

6
    

--------------------------------------------------------------------------------



9.    AMENDMENT AND TERMINATION
The Administrator may at any time or times amend the Plan or, subject to the
restrictions set forth in Section 6(a)(4) hereof, any outstanding Award for any
purpose which may at the time be permitted by law, and may at any time terminate
the Plan as to any future grants of Awards; provided, that except as otherwise
expressly provided in the Plan the Administrator may not, without the
Participant’s consent, alter the terms of an Award so as to affect materially
and adversely the Participant’s rights under the Award, unless the Administrator
expressly reserved the right to do so at the time of the Award. Any amendments
to the Plan shall be conditioned upon stockholder approval only to the extent,
if any, such approval is required by law (including the Code and applicable
stock exchange requirements), as determined by the Administrator.
10. OTHER COMPENSATION ARRANGEMENTS
The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to Award a person bonuses or other compensation in addition
to Awards under the Plan.
11. MISCELLANEOUS
(a) Waiver of Jury Trial. By accepting an Award under the Plan, each Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim shall be tried before a court and not before
a jury. By accepting an Award under the Plan, each Participant certifies that no
officer, representative, or attorney of the Company has represented, expressly
or otherwise, that the Company would not, in the event of any action, proceeding
or counterclaim, seek to enforce the foregoing waivers.
(b) Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company, nor any Affiliate, nor the Administrator, nor any
person acting on behalf of the Company, any Affiliate, or the Administrator,
shall be liable to any Participant or to the estate or beneficiary of any
Participant or to any other holder of an Award by reason of any acceleration of
income, or any additional tax (including any interest and penalties), asserted
by reason of the failure of an Award to satisfy the requirements of Section 422
or Section 409A or by reason of Section 4999 of the Code, or otherwise asserted
with respect to the Award; provided, that nothing in this Section 11(b) shall
limit the ability of the Administrator or the Company, in its discretion, to
provide by separate express written agreement with a Participant for a gross-up
payment or other payment in connection with any such acceleration of income or
additional tax.
12. ESTABLISHMENT OF SUB-PLANS
The Board may from time to time establish one or more sub-plans under the Plan
for purposes of satisfying applicable blue sky, securities or tax laws of
various jurisdictions. The Board will establish such sub-plans by adopting
supplements to the Plan setting forth (i) such limitations on the
Administrator’s discretion under the Plan as the Board deems necessary or
desirable and (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board deems necessary or desirable. All
supplements adopted by the Board will be deemed to be part of the Plan, but each
supplement will apply only to Participants within the affected jurisdiction and
the Company will not be required to provide copies of any supplement to
Participants in any jurisdiction that is not affected.
13. GOVERNING LAW
Except as otherwise provided by the express terms of an Award agreement or under
a sub-plan described in Section 12, the provisions of the Plan and of Awards
under the Plan and all claims or disputes arising out of our based upon the Plan
or any Award under the Plan or relating to the subject matter hereof or thereof
will be governed by and construed in accordance with the domestic substantive
laws of the State of Delaware without giving effect to any choice or conflict of
laws provision or rule that would cause the application of the domestic
substantive laws of any other jurisdiction.

7
    

--------------------------------------------------------------------------------



EXHIBIT A
Definition of Terms
The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:
“Administrator”: The Board or, if delegated to the Compensation Committee, the
Compensation Committee; except that the Board or Compensation Committee, as
applicable, may delegate (i) to one or more of its members (or one or more other
members of the Board) such of its duties, powers and responsibilities as it may
determine; (ii) to one or more officers of the Company the power to grant rights
or options to the extent permitted by Section 157(c) of the Delaware General
Corporation Law; and (iii) to such Employees or other persons as it determines
such ministerial tasks as it deems appropriate. In the event of any delegation
described in the preceding sentence, the term “Administrator” shall include the
person or persons so delegated to the extent of such delegation.
“Affiliate”: Any corporation or other entity in which the Company has a
substantial direct or indirect equity interest, as determined by the Committee
from time to time.
“Award”: Any or a combination of the following:
(i) Stock Options.
(ii) SARs.
(iii) Restricted Stock.
(iv) Unrestricted Stock.
(v) Stock Units, including Restricted Stock Units.
(vi) Performance Awards.
(vii) Cash Awards.
(viii) Awards (other than Awards described in (i) through (vii) above) that are
convertible into or otherwise based on Stock.
“Board”: The Board of Directors of the Company.
“Cash Award”: An Award denominated in cash.
“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.
“Compensation Committee”: The Compensation Committee of the Board.
“Company”: Silicon Graphics International Corp., a Delaware corporation.
“Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction shall be deemed to
have occurred upon consummation of the tender offer.
“Employee”: Any person who is employed by the Company or an Affiliate.

8
    

--------------------------------------------------------------------------------



“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to the Company or its Affiliates. If a Participant’s employment or
other service relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be an Affiliate unless the Participant transfers Employment
to the Company or its remaining Affiliates. Notwithstanding the foregoing and
the definition of “Affiliate” above, in construing the provisions of any Award
relating to the payment of “nonqualified deferred compensation” (subject to and
not exempt from Section 409A) upon a termination or cessation of Employment,
references to termination or cessation of employment, separation from service,
retirement or similar or correlative terms shall be construed to require a
“separation from service” (as that term is defined in Section 1.409A-1(h) of the
Treasury Regulations) from the Company and from all other corporations and
trades or businesses, if any, that would be treated as a single “service
recipient” with the Company under Section 1.409A-1(h)(3) of the Treasury
Regulations. The Company may, but need not, elect in writing, subject to the
applicable limitations under Section 409A, any of the special elective rules
prescribed in Section 1.409A-1(h) of the Treasury Regulations for purposes of
determining whether a “separation from service” has occurred. Any such written
election shall be deemed a part of the Plan.
“Existing Plans”: Silicon Graphics International Corp. 2005 Equity Incentive
Plan (including, for the avoidance of doubt and without duplication, shares
available under the Rackable Systems, Inc. 2002 Stock Option Plan that became
available for grant under the Silicon Graphics International Corp. 2005 Equity
Incentive Plan) and the Silicon Graphics International Corp. 2005 Non- Employee
Directors’ Stock Option Plan.
“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each option granted pursuant to the Plan will be treated
as providing by its terms that it is to be a non-incentive stock option unless,
as of the date of grant, it is expressly designated as an ISO.
“Participant”: A person who is granted an Award under the Plan.
“Performance Award”: An Award subject to Performance Criteria. The Committee in
its discretion may grant Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m) and Performance
Awards that are not intended so to qualify.
“Performance Criteria”: Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting, retention or full enjoyment of an Award.
For purposes of Awards that are intended to qualify for the performance-based
compensation exception under Section 162(m), a Performance Criterion will mean
an objectively determinable measure of performance relating to any or any
combination of the following (measured either absolutely or by reference to an
index or indices and determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): sales; revenues; assets;
expenses; earnings before or after deduction for all or any portion of interest,
taxes, depreciation, or amortization, whether or not on a continuing operations
or an aggregate or per share basis; return on equity, investment, capital or
assets; one or more operating ratios; borrowing levels, leverage ratios or
credit rating; market share; capital expenditures; cash flow; stock price;
stockholder return; operating or gross margin; operating income; net income
(before or after taxes); net operating income; net operating income after tax;
pre-and after-tax income; pre-tax profit; cash flow, determined in the aggregate
or on a per share basis; operating cash flow; sales or revenue targets;
increases in revenue or product revenue; bookings; expenses and cost reduction
goals; improvement in or attainment of expense or working capital levels;
economic value added (or an equivalent metric); debt reduction; implementation
or completion of projects or processes; sales of particular products or
services; customer acquisition, retention or satisfaction; acquisitions and
divestitures (in whole or in part); joint ventures and strategic alliances;
spin-offs, split-ups and the like; reorganizations; or recapitalizations,
restructurings, financings (issuance of debt or equity) or refinancings. A
Performance Criterion and any targets with respect thereto determined by the
Administrator need not be based upon an increase, a positive or improved result
or avoidance of loss. To the extent consistent with the requirements for
satisfying the performance-based compensation exception under Section 162(m),
the Administrator may provide in the case of any Award intended to qualify for
such exception that one or more of the Performance Criteria applicable to such
Award will be adjusted in an objectively determinable manner to reflect events
(for example, but without

9
    

--------------------------------------------------------------------------------



limitation, acquisitions or dispositions) occurring during the performance
period that affect the applicable Performance Criterion or Criteria.
“Plan”: Silicon Graphics International Corp. 2014 Omnibus Incentive Plan as from
time to time amended and in effect.
“Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.
“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.
“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
fair market value of the shares of Stock subject to the right over the base
value from which appreciation under the SAR is to be measured.
“Section 409A”: Section 409A of the Code.
“Section 422”: Section 422 of the Code.
“Section 162(m)”: Section 162(m) of the Code.
“Stock”: Common Stock of the Company, par value $0.001 per share.
“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.
“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.
“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.
*    *    *



10
    